Exhibit 10.35
 
MERCHANDISING LICENSE AGREEMENT
 
This merchandising license agreement (this “Agreement”) dated as of April 25,
2013 (the “Effective Date”) is by and between Pretty Ugly, LLC, a Delaware
limited liability company, located at * (“PUL”), and Boldface Licensing +
Branding, a Nevada corporation (“Licensee”). Capitalized terms used but not
defined in this Agreement shall have their respective meanings set forth in the
Standard Terms and Conditions attached hereto (the “Terms and Conditions”),
which are incorporated into and made a part of this Agreement. Any reference to
this Agreement, whether in this Agreement or in the Terms and Conditions, shall
be deemed to be a reference to this Agreement, together with the Terms and
Conditions.
 
DEAL TERMS
 
1.
Property: The “Property” means certain Uglydoll characters as determined by PUL
as set forth in “Exhibit C”.

 
2.
Products: The “Products” mean beauty, bath, body, fragrance and cosmetics
(including, without limitation, color cosmetics) products, accessories and aids.
PUL will have the right to approve all designs and styles of the Products, and
Licensee will offer PUL the opportunity to be involved in the design of each
Product from conception to finished Product, in each case, as set forth in this
Agreement.

 
3.
Exclusivity: The rights granted to Licensee hereunder are exclusive.

 
4.
Term: The term of this Agreement will commence on * and, unless terminated
earlier or renewed in accordance with the provisions hereof, will expire on *
(such period is hereinafter referred to as the “Term”). As long as no Event of
Default has occurred and is continuing, this Agreement shall be automatically
renewed for two additional one year periods, provided that (a) the Royalties
including the Advance payment equal or exceed the Guarantee and (b) neither
party has delivered written notice to the other party of non-renewal at least 90
days prior to the end of the Term (as then in effect). Licensee will market the
Products via its wholesale catalog and trade shows no later than * (“Initial
Sales Date”) with distribution no later than *.

 
5.
Territory: The “Territory” means the *. Each quarter during the Term, the
parties will review the countries within the Territory in which Licensee is
promoting and selling the Products, and in those countries in which Licensee is
not exploiting the Property in connection with the Products, Licensee will have
ninety (90) days after receipt written notice from PUL to secure distribution or
forfeit its exclusive rights therein.

 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
6. 
Distribution Channels: “Distribution Channels” means the market(s) in which
Licensee is authorized to sell and/or distribute the Products outlined as
follows:

 
All “brick and mortar” retail, including, without limitation, pharmacy, mass
market, supermarket and grocery stores (in the health and beauty sections),
specialty and mid-tier retailers other than value stores and dollar stores;
provided, that Distribution Channels shall not include mass market retail (e.g.,
without limitation, *) until *.
 
All Internet/online sites (whether mobile, traditional website or other
application now or hereafter created) of any of the “brick and mortar” retailers
described above (subject to the time limitation placed on mass market retailers
above).
 
Licensee’s Internet/online sites (whether mobile, traditional website or other
application now or hereafter created).
 
7. 
License: PUL grants to Licensee and Licensee accepts the non-transferable,
non-assignable right and obligation to use the Property solely in connection
with the manufacture by Licensee (or an approved third party manufacturer) of
the Products and the promotion and sale by Licensee and its distributors of the
Products in the Territory in the Distribution Channels during the Term (the
“License”). PUL reserves all rights now known or hereafter devised not expressly
granted herein.

 
8. 
Advance: * payable in accordance with the Terms and Conditions.

 
9. 
Guarantee: *, payable as follows: the Advance payment plus at least * payable on
the first anniversary of the Effective Date, * on the second anniversary of the
Effective Date, and at least * on the third anniversary of the Effective Date.

 
(i)       
Reporting. Refer to “Exhibit D” for PUL Royalty Statement which is to be
completed and submitted on a quarterly basis. Any and all payments under this
contract should be made payable to Pretty Ugly, LLC and submitted to:

 
Pretty Ugly, LLC

 
*
 
10. 
Royalty: An amount equal to *% of 100% of Net Sales (as defined below) for all
Products other than * Products and *% of 100% of Net Sales for * Products
(collectively, the “Regular Royalty”); provided, that Licensee shall cooperate
with PUL regarding the designation of “prestige” Products. “Net Sales” means one
hundred percent (100%) of the sums and other valuable consideration received by
Licensee from sales of the Products less only actual discounts (including
actual, verifiable customary trade and volume discounts), advertising allowances
and returns without any other deductions of any kind. For the avoidance of
doubt, if Licensee sells any Products at retail, the Royalty payable with
respect to such sales shall be based on Net Sales calculated using then
prevailing wholesale prices charged by Licensee to US-based retailers. To the
extent Licensee sells and ships Products “FOB” (free on board), an additional
royalty equal to *% of 100% of Net Sales for such Products sold FOB will be
payable (the “FOB Royalty”, and together with the Regular Royalty, the
“Royalty”). Notwithstanding anything to the contrary contained herein, Licensee
shall not be required to pay any Royalty on sales of Products purchased by PUL
or any of its affiliates.

 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
11. 
Copyright and Trademark Notice: The following notice must appear on all Products
and on any tags, advertisements, catalogues and other sales or marketing
materials:

 
UglydollTM and ©20xx Pretty Ugly, LLC. All Rights Reserved. Created by Sun-Min
Kim and David Horvath.
 
12. 
Signature Logo: The signature logo attached hereto as Exhibit “B” must appear on
all Products and on any tags, advertisements, catalogues and other sales or
marketing materials.

 
13. 
Approval Process: Licensee, at its, expense, shall submit to PUL samples of all
items including, but not limited to, the Products, packaging, labeling, point of
sale materials, trade show displays, sales materials and advertising bearing the
Property and/or creations, and if such items are in a foreign language,
certification that the translations of such items are accurate, for PUL’s
advance written approval prior to sale or distribution at all approval stages
contemplated below.

 
14. 
Approval Stages: The approval stages shall consist of the following:

 

  a.
Stage 1
Concept (Rough sketches or concept layouts in color)
  b.
Stage 2
Prototypes/Pre-Production Samples or finished artwork
  c.
Stage 3
Final Production samples

 
15. 
Agreements Applicable at Each Stage: At each stage of the approval process,
Licensee agrees that:

 
      a.  
Licensee will not make any use of, sell or distribute any Products, prior to PUL
granting final written approval thereof.

 
       b.  
PUL, in its sole discretion, reserves the right to reject a later or revised
version of a Product or related items at any approval stage, even if approved at
a prior stage, if, in its physical form, the Product or related item does not
meet PUL’s marketing standards or if the later or revised version of said
Product or related item materially departs from the approved sample.

 
      c.  
In the event of any modification or change in quality of the items, whether
during the approval process or after final approval has been granted, such items
shall be resubmitted for approval.

 
 
3

--------------------------------------------------------------------------------

 
 
      d.  
Licensee shall at all times insure that the Products and related packaging is of
high quality and workmanship.

 
      e.  
Licensee shall supply PUL with (12) production samples of each branded
merchandise.

 
      f.  
All press releases and/or public announcements by Licensee shall be subject to
prior written approval by PUL, both as to the content, timing and distribution
of any such release. Licensee shall not have any rights against PUL for damages
or other remedy by reason of PUL’s failure or refusal to grant approval of any
press release. Notwithstanding the generality of the foregoing, (i) PUL agrees
to use best efforts to reply to Licensee regarding the content of any such press
releases or public announcements within 24 hours and (ii) PUL acknowledges that
Licensee is the wholly-owned subsidiary of a publicly traded corporation,
Boldface Group, Inc., and as such, certain aspects of this Agreement and the
Products will be required to be disclosed to the public under the US securities
laws (including, without limitation, the Securities Act of 1933, as amended, and
the Securities Exchange Act of 1934, as amended, as well as state securities
laws) (the “Securities Laws”).

 
      g.  
Upon PUL’s written request, Licensee agrees to furnish to PUL its DHL, Federal
Express and/or UPS billing number for PUL to use to return samples at Licensee’s
expense to expedite the approval process.

 
16.
Trademark Registrations or Domain Names: Licensee will neither, directly or
indirectly, register any trademark, corporate or other entity name or domain
name incorporating the PUL IP (as defined below) in whole or in part, nor assist
any third party in doing so. PUL, at Licensee’s written request and at PUL’s
cost, will agree to file for and maintain trademark registrations in all
applicable classes in each country within the Territory in which Licensee is
prepared to exploit the Trademarks, provided that a trademark registration for
each applicable product is available, as well as to obtain domain names, where
available, in all of such jurisdictions. PUL makes no representation or warranty
as to ownership of any trademark rights outside the United States.

 
17.  
Promotion of Products: PUL shall use commercially reasonable efforts to market
and promote the Products via its regular advertising channels for other products
(licensed or not) bearing the Property and other intellectual property of PUL,
including, without limitation, promotion via social media efforts consistent
with PUL’s ordinary course of business.

 
18.  
Relationship of the Parties: It is specifically understood and agreed that
Licensee is not the exclusive or non-exclusive representative of PUL, David
Horvath, Sun-Min Kim, and/or Uglydoll in the Territory or any other territory.
Without limiting the generality of the foregoing, nothing herein contained will
be construed to place the parties in the relationship of partners or joint
venturers, and Licensee will have no power to obligate or bind PUL in any manner
whatsoever.

 
 
4

--------------------------------------------------------------------------------

 
 
By signing in the spaces provided below, the parties have agreed to all of the
terms and conditions contained in (a) the above Deal Terms, (b) the attached
Terms and Conditions, and (c) the attached Code of Conduct for Manufacturers and
Distributors, each of which is incorporated herein by this reference and part of
this Agreement. In the event of any conflict between any of the above Deal Terms
and any provisions of the Terms and Conditions, the provisions of the Deal Terms
will prevail, provided that the affected provisions of the Terms and Conditions
will be curtailed and restricted only to the extent necessary to bring them into
conformity with the Deal Terms.
 
BOLDFACE LICENSING + BRANDING
(“Licensee”)
 
PRETTY UGLY, LLC
(“PUL”)
             
By:
/s/ Nicole Ostoya    By:
/s/ Alita Friedman 
              Print Name: Nicole Ostoya    Print Name: Alita Friedman           
   
Title: 
CEO     Title: 
Director
             
Date:
4-25-13    Date:
May 3, 2013
              Fax:     Fax:                
Email:
   
Email:
   

 
 
5

--------------------------------------------------------------------------------

 
 
STANDARD TERMS AND CONDITIONS
 
1.  PAYMENTS: 
 
       (a)  Advance and Guarantee. Licensee will pay PUL the nonrefundable
Advance, if any, no later than ten ( 10) business days after execution of this
Agreement. Upon termination or expiration of this Agreement, if the Royalties
including the advance paid to PUL are less than the Guarantee, if any, then
Licensee will pay the difference to PUL within ten (10) business days of such
expiration or termination. Payments under this Agreement may not be
cross-collateralized with payments due under any other agreements between the
parties.
 
       (b)  Statements and Payments. Licensee will render Royalty statements and
payments to PUL within thirty (30) calendar days after each calendar quarter
close regardless of whether Royalties are actually due and payable. All payments
owed to PUL hereunder shall be made in U.S. dollars. Each quarterly Royalty
statement will contain the following information: (i) the number of each of the
Products sold (in each country in the Territory, if applicable) during the
calendar quarter in question; (ii) Licensee’s established wholesale price for
each of the Products (in each country in the Territory, if applicable); (iii)
the total Net Sales for each of the Products; (iv) the quantity, invoice price,
wholesale price and current status of any premium or promotional Products if
permitted hereunder; (v) the quantity, price and current status of the Products
returned by customers and deducted from Net Sales as permitted in the Deal
Terms, including, where possible, the customer’s asserted reasons for such
returns; (vii) Discounts given during the calendar quarter in question, and
(viii) any other information reasonably requested by PUL. For late payments, if
instructed by PUL, Licensee will pay interest on any Royalties owed to PUL at
the prime rate charged by Bank of America plus one and one half percent (1.5%).
      
       (c)  Records and Audits. Licensee will keep accurate and complete books
and records for the greater of six (6) years from the Effective Date or two (2)
years from termination or expiration of the Term, whichever is greater, which
PUL will have the right to examine upon reasonable advance written notice no
more frequently than once per calendar year. If the results of an audit disclose
a deficiency between the amount found to be due to PUL and the amount actually
received by PUL or if Licensee is otherwise delinquent in making payments to PUL
hereunder, then Licensee will immediately pay the deficiency or delinquency, as
applicable, to PUL plus interest at the prime rate charged by Bank of America
plus one and one half percent (1.5%) and if the deficiency is more than five
percent (5%), then Licensee will pay the costs and expenses of such audit.
 
       (d)  PUL Purchases. Subject to availability, Licensee will permit PUL and
its affiliates to purchase Products in reasonable quantities (as determined by
Licensee), at their lowest wholesale price; provided, that any resale of such
Products by PUL shall be subject to the remainder of this clause (d) and shall
be offered for retail sale at a price approved in writing by Licensee, which
shall not be unreasonably withheld or conditioned. PUL acknowledges that
Licensee has entered into agreements with distributors who have negotiated for
exclusive rights to distribution of the Products in certain geographic areas.
Provided that Licensee has not forfeited or relinquished its exclusive rights in
such country(ies) or geographic area(s) to the Territory, PUL will not engage in
the exploitation of Products in any of such countries or geographic areas,
whether via retail outlets or on-line internet web site(s), without Licensee’s
prior written consent, which shall not be unreasonably withheld or conditioned.
 
 
6

--------------------------------------------------------------------------------

 
 
2.  COPYRIGHT AND TRADEMARK:
 
       (a)  Ownership. Licensee acknowledges that Licensee’s use of the
Property, PUL’s names, titles, logos, symbols, designs, phrases, service marks,
collective marks, certification marks, trade names, trade dress and/or
trademarks (collectively, the “Trademarks”), copyrights and other intellectual
and other intangible property contained in, relating to or derivative of the
Property and all rights thereto (collectively, “PUL IP”) will not confer or
imply a grant of right, title or interest in the PUL IP or associated goodwill,
and Licensee hereby acknowledges and agrees that the benefit of all uses by
Licensee of the PUL IP (including, without limitation, any goodwill) will at all
times inure to the benefit of PUL. Licensee will not, and will not authorize
others to, at any time, whether during the Term or after termination of this
Agreement (i) adopt or use any trademark, symbol or device which incorporates or
is confusingly similar to, or is a simulation or imitation of any of the
Trademarks, (ii) apply anywhere in the world to register any trademarks or
copyright works identical to or materially similar to the Trademarks, or (iii)
challenge PUL’s ownership of, or the validity of, the Trademarks or any
application for registration thereof or any rights of PUL therein or otherwise
do any act or thing which will in any way jeopardize, dilute or adversely affect
any rights of PUL in and to the Trademarks or any registrations thereof.
 
       (b)  Licensee Generated Property. Any right, title or interest in or in
any way relating to the property or any use of the Property in connection with
the Products, including, without limitation, materials bearing or affixing any
of the Property which come into existence as a result of, relating to or during
the term of, the performance of this Agreement, including, without limitation,
product packaging, artwork, etc. (collectively, “Licensee Generated Property”)
will be considered a “work(s) made for hire” for PUL pursuant to the U.S.
Copyright Act and will immediately vest in PUL free and clear of any right,
title, charge, lien encumbrance, limitation or claim in favor of Licensee or, if
not legally capable of being considered as such, then, in such event, Licensee
hereby grants, transfers and assigns to PUL in perpetuity all right, title and
interest, including, without limitation, copyrights (and all extensions,
renewals, revivals and resuscitations thereof) that Licensee may have in and to
such Licensee Generated Property throughout the universe in all languages and in
all media now known or hereafter devised. In the event that under any current or
future copyright law of any jurisdiction, any of the rights in or to the
Licensee Generated Property are subject to a right of termination or reversion,
then to the extent and as soon as legally permissible, Licensee agrees to accord
PUL rights of first negotiation for thirty (30) days and last refusal for
fifteen (15) days (to match any third party offer) in connection therewith. If
third parties who are not employees of Licensee contribute to the creation of
the Licensee Generated Property, Licensee will obtain from such third parties,
prior to commencement of work, a written agreement providing that all results
and proceeds of such third parties services are “work(s)-made-for-hire” for
Licensee and containing a full written assignment of rights so that all right,
title and interest in the Licensee Generated Property, throughout the universe,
in perpetuity, will vest in PUL, and Licensee hereby irrevocably assigns such
results and proceeds and such right, title and interest to PUL.
 
 
7

--------------------------------------------------------------------------------

 
 
       (c)  Notices. All Products and Licensee Generated Property will bear the
copyright and trademark notice set forth in the Deal Terms and any other legal
notices which PUL may reasonably require, in a sufficient size, legibility,
location and permanence to comply with copyright laws and notice requirements of
the United States, the Universal and Berne Copyright Conventions, and the
copyright and trademark laws of the countries within which the Products will be
sold and distributed hereunder.
 
       (d)  Protection of Copyrights, Trademarks and Good Will. Licensee will
reasonably assist PUL in procuring and maintaining the rights of PUL in the PUL
IP and will execute and/or deliver to PUL all instruments useful or reasonably
necessary to effectuate copyright and trademark protection or to record Licensee
as a registered user of any Trademarks or to cancel such registration. If
Licensee fails to execute and/or deliver to PUL any such instruments within ten
(10) days after receiving written notice from PUL, then Licensee hereby
irrevocably appoints PUL as Licensee’s attorney-in-fact to do so on Licensee’s
behalf, which is a right coupled with an interest, with full power of
substitution and delegation. PUL makes no representation or warranty that
registered copyright or trademark protection will be secured in the PUL IP.
Licensee will notify PUL of any potential or actual infringement of the PUL IP
and/or the Products of which it has actual knowledge and will use commercially
reasonable efforts to pursue any such infringement of the Products at Licensee’s
sole and reasonable cost and expense (but shall not be required to commence
infringement litigation unless PUL and Licensee agree in writing to the same).
Notwithstanding the foregoing, PUL will have the right to elect to join and/or
control all such infringement litigation. Subject to Paragraph 5 below, if PUL
exercises its right to control all such infringement litigation, PUL will assume
the cost and expense thereof.
 
       (e)  Domain Names. Notwithstanding anything to the contrary set forth
herein, upon Licensee’s written request, PUL will consider licensing to Licensee
during the Term, at no additional cost to Licensee (other than the costs of
obtaining the domain name(s)), the right to use the PUL IP as part of a domain
name.
 
3.  REPRESENTATIONS AND WARRANTIES:
 
       (a)  Licensee. Licensee represents and warrants that: (i) Licensee is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada, with full power and authority to execute and deliver
this Agreement and to perform its obligations; (ii) Licensee will comply with
all manufacturing, distribution, retail and marketing policies and strategies
reasonably required by PUL from time to time; (iii) except for Licensee’s
existing receivables financing facility, as may be amended, renewed or
refinanced from time to time, Licensee will not create, incur or permit any
encumbrance, lien, security interest (other than the security interest in the
Products granted to PUL), mortgage, pledge, assignment or other hypothecation
upon the License and/or the Products;’ (iv) there is no pending or threatened
litigation which may affect the legality, validity or enforceability of this
Agreement or any of the transactions contemplated herein, or Licensee’s ability
to fully perform its obligations herein; (v) Licensee will not misuse or bring
into disrepute the Products and/or the Licensee Generated Property and will not
attack the title to or any rights of PUL in and to the Licensee Generated
Property or Products; (vi) Licensee will use commercially reasonable efforts to
manufacture sufficient quantities of the Products, as determined by Licensee,
using its best and reasonable estimates, to fill all orders, and will diligently
and continuously distribute and offer for sale the Products; and (vii) the
Products will be of merchantable quality, will not materially deviate from
approved prototypes and will be safe for public use.
 
 
8

--------------------------------------------------------------------------------

 
 
      (i)  
PUL. PUL represents and warrants to Licensee that PUL is the owner of all right,
title and interest in and to the Property, it has full power and authority to
enter into this Agreement and to grant the license to Licensee hereunder, and
neither the execution and delivery of this Agreement by PUL, nor the
consummation by it of the transactions contemplated hereby, nor the fulfillment
by PUL of any of the terms and conditions hereof will conflict with, violate,
result in a breach of, or constitute a default under any agreement, contract,
lease, or license to which PUL is a party. PUL shall indemnify Licensee and its
affiliates and its and their respective officers, directors, members,
stockholders, managers, employees, attorneys, agents, representatives,
successors and permitted assigns from and against any and all claims, judgments,
damages, liabilities, actions, demands, costs, expenses or losses, including
reasonable outside attorneys’ fees and costs, to the extent resulting from,
arising out of, or in connection with Licensee’s use of the Property in
accordance with the terms of this Agreement or any breach of PUL’s
representations and warranties hereunder. The obligations of PUL under this
Paragraph will survive termination of this Agreement.

 
       (ii)  
PUL. PUL does not make any warranties or representations as to the popularity,
success, or continuing exploitation of, or marketing and advertising budget with
respect to the Property, and makes no warranty or representation as to the
amount of gross sales, Net Sales or profits Licensee will derive under this
Agreement from the sale and distribution of the Products.

 
4.  THIRD PARTY CLAIMS: If either party learns that a third party has or claims
rights which would or might conflict with the proposed or actual use of the
Products, or names or designs similar thereto, then Licensee will either make
reasonable modifications in its use of the Products as mutually agreed in
writing with PUL, or at PUL’s request, discontinue the use of the allegedly
infringing part of the Products; provided, that the foregoing shall not have any
effect on PUL’s indemnification obligations hereunder. PUL may participate fully
at its own expense in the defense of any claim or suit instituted against
Licensee with respect to the use of the Products by Licensee. In no event may
Licensee acknowledge the validity of such a claim, seek or obtain a license from
such a third party, or take any other action which might impair the ability of
PUL to contest the claim. With respect to any claim contemplated by this
Paragraph, each party agrees promptly to notify and keep the other party fully
advised of such claim.
 
5.  INDEMNIFICATIONS: Licensee will defend (at PUL’s request), indemnify and
hold PUL, its affiliates and their respective employees, officers, agents,
attorneys, stockholders and directors, and their respective successors,
licensees and assignees harmless from and against any and all claims,
liabilities, judgments, penalties, losses, damages (including, without
limitation, any damages for product liability) and costs (including, without
limitation, reasonable outside attorneys’ fees and expenses) relating to any
claims of any third party (including, without limitation, any government agency
in any country) which arise from or relate to any of the following: (a) any
injury or damage caused directly or indirectly either by any Products or by the
manufacture, promotion, marketing, distribution, sale or use of any Products;
(b) any act or omission by Licensee or any of its subsidiaries, manufacturers,
distributors, agents or representatives, or any of their employees or agents
relating to the performance of this Agreement; (c) Licensee’s failure to comply
in any material respect with any term hereof; or (d) any breach by Licensee of
any representation, warranty or agreement made by Licensee hereunder. PUL will
have the right to defend any such action or proceeding with counsel of its
choice (subject to Licensee’s approval of such counsel, not to be unreasonably
withheld or conditioned) at Licensee’s reasonable cost and expense. The
obligations of Licensee under this Paragraph will survive termination of this
Agreement. Notwithstanding the foregoing, PUL agrees to seek the benefit of any
applicable insurance policies of Licensee prior to enforcing any of its rights
under this Paragraph 5.
 
 
9

--------------------------------------------------------------------------------

 
 
6.  [INTENTIONALLY DELETED]
 
7.  PRODUCT LIABILITY INSURANCE: During the Term and for a period of not less
than one (1) year thereafter, Licensee will obtain and maintain, at its sole
cost and expense: (a) comprehensive general liability insurance with limits of
not less than Two Million Dollars (US$2,000,000) per occurrence, Five Million
Dollars (US$5,000,000) aggregate; (b) product liability insurance with limits of
not less than Two Million Dollars (US$2,000,000) per occurrence, Five Million
Dollars (US$5,000,000) aggregate; and (c) workers’ compensation and employers’
liability insurance, where applicable, in accordance with local law. Each
insurance policy will contain a waiver of subrogation. Licensee’s insurance will
be carried by an insurer with a rating in accordance with the BEST Rating Guide
of A-6 (or its international equivalent) or better. Compliance herewith will in
no way limit Licensee’s indemnity obligations to PUL or its affiliates. Within
thirty (30) days following the execution of this Agreement by Licensee, Licensee
will provide certificates of insurance to PUL certifying that PUL and any other
entity specified by PUL have been added as additional insureds to each insurance
policy set forth above and that before any proposed cancellation or material
modification in the coverage the insurance carrier will give the certificate
holder(s) not less than thirty (30) days’ prior written notice thereof. Upon
-receipt of any such notification, PUL will have the right to purchase
replacement insurance from an insurance carrier of PUL’s choice and charge
Licensee for all costs thereof. Licensee will pay all such costs immediately
upon submission by PUL.
 
8.  APPROVALS:
 
       (a)  Approvals. All prototypes of the Products and all materials,
artwork, copy, packaging, literary text, advertising and promotional materials
in connection therewith, including the quality and style thereof, will at all
stages of development and production be subject to PUL’s approval before
manufacture, sale or distribution, as applicable. Before selling or distributing
the Products, Licensee will furnish and ship to PUL, at Licensee’s expense,
twelve (12) samples of each Product, including all packaging materials, and five
(5) samples of all advertising and promotional materials in connection
therewith. PUL will make reasonable efforts to notify Licensee in writing of its
approval or disapproval of each such Product and/or advertising and promotional
materials within three (3) business days of receipt of the applicable sample, it
being understood that PUL’s failure to approve or disapprove any such sample
within such time period will constitute a disapproval. Once approved, Licensee
will not modify them without PUL’s approval. On PUL’s request from time to time,
Licensee will furnish and ship to PUL, at Licensee’s expense, one representative
sample of each Product together with its packaging for quality control purposes.
Licensee will provide a reasonable number of additional samples (not for resale)
to PUL upon PUL’s request therefor at wholesale cost. If Licensee manufactures,
sells or distributes Products which PUL has not approved or has specifically
disapproved in writing, or if Licensee authorizes any third party to do so, then
PUL may terminate this Agreement immediately.
 
 
10

--------------------------------------------------------------------------------

 
 
       (b)  Approvals Generally. Unless explicitly set forth to the contrary
herein, all PUL approvals will be exercised in advance and in writing and may
not be unreasonably withheld or conditioned.
 
9.  PRODUCT LIABILITY COMPLIANCE: Licensee represents and warrants to PUL that
all Products are in compliance with all applicable laws, regulations, standards
and PUL specifications, including, without limitation, the regulating laws of
the United States, the country(ies) where Licensee manufactures the Products,
the Territory and all other applicable jurisdictions. Licensee will permit PUL
and/or its representative, upon reasonable advance written notice, at all
reasonable times to inspect the site of production of the Products in order to
evaluate the manufacture of the Products and Licensee’s processes and facilities
to verify compliance with the requirements set forth in this Paragraph. If any
of the Products are found not to comply with the foregoing requirements, then
Licensee will immediately destroy all such Products at PUL’s and/or any
government agency’s request.
 
10.  RESTRICTIONS ON EXPLOITATION: Without PUL’s approval, which shall not be
unreasonably withheld or conditioned, Licensee will not (a) use or authorize the
use of the Products as premiums or promotional tie-ins, (b) use the PUL IP with
any other name, property or design (except Licensee’s name or the names of other
parties in the manufacturing or distribution chain, as required by applicable
law), (c) package or bundle the Products for sale or distribution with other
articles which do not bear any of the Property, or (d) sell the Products on a
mass-market basis (including, without limitation, on or through any internet
site associated or affiliated with any mass market except as set forth in the
Merchandising License Agreement), on a consignment basis or through “electronic
direct response” channels consisting of radio or television (including
television home shopping networks). All press releases, publicity announcements
or other media disclosures by Licensee relating to this Agreement and/or its
subject matter will be subject to PUL’s approval, provided, that PUL shall not
have approval rights on any matters required to be disclosed pursuant to any of
the Securities Laws. Licensee expressly agrees that (i) only images of the
approved Products themselves will be depicted at Licensee’s web site; (ii)
Licensee’s web site may not be connected by way of hyperlink or otherwise to the
web site(s) of PUL without the approval of PUL nor will the PUL’s web site(s)
include a hyperlink to Licensee’s web site; (iii) the Property may not be
referenced in the domain name of Licensee’s web site without PUL’s prior
approval; provided, that PUL shall not unreasonably withhold or condition the
use of any domain name of Licensee for any online/Internet retail sale of
Products by Licensee; and (iv) Licensee’s web site, to the extent it includes
images of the Products, will include a COPPA compliant privacy policy statement,
and Licensee will adhere to said statement and to all laws concerning children
and minors on its website and in its internet dealings. In no event will images
embodying the PUL IP and made available to potential consumers electronically
via on-line internet services deviate in form or content from those approved
hereunder or be reproducible or downloadable or be accompanied by any additional
materials relating to the Property.
 
 
11

--------------------------------------------------------------------------------

 
 
11.  EVENTS OF DEFAULT:
 
       (a)  The occurrence of one or more of the following will constitute a
default under this Agreement, and such default shall become an “Event of
Default” upon the delivery of any applicable notice or the lapse of any
applicable cure period relating thereto: (a) a material breach by Licensee of
any of its representations and warranties herein; (b) any failure by Licensee to
adhere in any material respect to the approval process herein or PUL’s
directions with respect thereto; (c) the distribution, sale or shipment of any
Products not approved by PUL; (d) any failure of Licensee to perform any of
Licensee’s covenants or obligations or to meet any conditions under this
Agreement including, without limitation, any failure to pay any portion of any
amounts specified herein on or before the date when due or to make any payments
required of Licensee herein; (e) any actual or attempted assignment, sublicense
or other transfer by Licensee of any or all of its rights granted herein, or
delegation of any of its duties or obligations herein, without PUL approval; (I)
any actual or attempted use by Licensee of the PUL IP in any manner, medium,
language or territory not specifically granted hereunder; (g) bankruptcy,
assignment for the benefit of Licensee’s creditors or other form of insolvency
of Licensee; (h) any Change of Control (as defined herein) of Licensee; and (i)
Licensee’s the breach of any other agreement between PUL and Licensee.
 
       (b)  For the purposes herein, the term “Change of Control” shall mean:
(i) a merger or consolidation of the Licensee in which the stockholders of the
Licensee immediately prior to such transaction would own, in the aggregate, less
than 50% of the total combined voting power of all classes of capital stock of
the surviving entity normally entitled to vote for the election of directors of
the surviving entity or (ii) the sale by the Licensee of all or substantially
all the Licensee’s assets in one transaction or in a series of related
transactions.
 
       (c)  Notwithstanding anything else contained in this Agreement, except
for the payment of any amounts due hereunder, neither party will be liable for
any delay in the performance of any of its obligations if such delay is caused
by any reason outside the reasonable control of the party so delaying (a “Force
Majeure Event”) subject to the obligations of the party so delaying promptly
notifying the other party in writing of the reasons for the delay and the likely
duration of the delay. The performance of such party’s obligations will be
suspended during the period that the Force Majeure Event persists and such party
will be granted an extension of time for performance equal to the period of the
delay. For the avoidance of doubt, no Force Majeure Event will constitute a
default or Event of Default hereunder.
 
12.  TERMINATION/EXPIRATION: PUL will have the right, in its sole discretion, to
terminate this Agreement effective immediately upon notice to Licensee at any
time upon the occurrence of any default; provided, however, that in the event of
default pursuant to Paragraphs 11(a) or 11(d) to the extent that such default is
capable of cure, Licensee will have a period not to exceed ten (10) business
days from the date of notice to cure the default to PUL’s satisfaction. Upon the
expiration or termination of this Agreement, all rights granted to Licensbe
hereunder will automatically and immediately revert to PUL, and Licensee will
have no further right to exploit or in any way deal with any Products or related
materials. Immediately upon the expiration or termination of this Agreement,
Licensee will at PUL’s written election either (a) turn over to PUL all molds,
printing plates, artwork, films, silk-screens and other materials used in the
design, creation and/or reproduction of the Products or the Property at a price
to be mutually agreed upon by Licensee and PUL or (b) provide evidence
satisfactory to PUL of the destruction of the materials set forth in clause (a)
above. Licensee shall have the right to terminate this Agreement upon written
notice to PUL in the event that PUL materially breaches this Agreement and fails
to remedy such breach (to the extent susceptible to cure) within ten (10)
business days after Licensee delivers written notice of such breach to PUL.
 
 
12

--------------------------------------------------------------------------------

 
 
13.  SELL-OFF PERIOD. Upon expiration or termination of this Agreement, Licensee
will have ninety (90) calendar days (“Sell-Off Period”) in which to sell off
Products manufactured prior to such ninety (90)-day period on a non-exclusive
basis, subject to Licensee’s payment obligations herein, provided that Licensee
will not manufacture units of the Products in anticipation of the Sell-Off
Period. Upon expiration of the sell-off period, at PUL’s option, Licensee will
sell some or all remaining Products to PUL at direct manufacturing cost or will
destroy the Products and provide to PUL a duly executed certificate of
destruction. Notwithstanding the foregoing, Licensee will not have the right to
a Sell-Off Period in the event that PUL terminates this Agreement as a result of
Licensee’s default.
 
14.  REMEDIES: Each party agrees that upon any breach or default by the other
party, the non-breaching party will be entitled to recover from the breaching
party, in addition to any other remedies available to such party in law or in
equity in the event of breach or default, reasonable attorneys’ fees, costs and
expenses, including collection agency fees incurred in the enforcement of the
provisions hereof.
 
15.  CONFIDENTIALITY: The terms and conditions of this Agreement are
confidential and may not be disclosed by Licensee or PUL to any third party
other than its employees who a need to know such terms and conditions and its
professional advisors (including, without limitation, its attorneys, investment
bankers and accountants) who are bound by ethics rules to maintain the
confidentiality of the same or who have expressly agreed to maintain this
confidentiality obligation, or except as otherwise required by law or legal
process. Neither party will utilize confidential information provided by the
other except as expressly permitted hereunder without the other’s prior written
consent. Upon expiration or termination of this Agreement, Licensee will return
to PUL any materials embodying PUL’s confidential information.
 
16.  CLEARANCES: Licensee will be solely responsible for obtaining all third
party consents and permissions (and the payment of any costs and expenses in
connection therewith) necessary in connection with the advertising, promotion,
sale, distribution or other exploitation of the Products and, any advertising or
promotion thereof.
 
17.  MISCELLANEOUS:
 
       (a)  Notices. Any notice or other communication will be effective only if
given in writing, personally delivered or sent by facsimile, overnight courier,
or mail, postage prepaid to the pertinent address(es) contained on the signature
page of this Agreement (or such other address as either party will have
designated by written notice to the other party), and evidenced by a delivery
receipt. Notices directed to PUL must be given to both PUL’s representative (if
designated by PUL) and PUL, and will not be effective until received by both
PUL’s representative and PUL. Copies of all notices to PUL will be
simultaneously sent to *. Any notice will be effective upon the date received by
the recipient(s), as evidenced by the delivery receipt(s).
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
13

--------------------------------------------------------------------------------

 
 
       (b)  Waiver, Modification. The terms of this Agreement may not be waived
or modified except by an agreement in writing executed by the parties hereto.
The waiver any breach is not a waiver of any prior or succeeding breach.
 
       (c)  No Assignment. The rights granted hereunder are and will be personal
to Licensee, and cannot be assigned, transferred, sublicensed, mortgaged or
otherwise encumbered by Licensee or by operation of law. Any purported
sublicense or assignment by Licensee of any rights granted hereunder will be
void and will constitute material breach of this Agreement. PUL may assign its
rights and obligations under this Agreement to any person, firm, corporation or
entity with written notice to Licensee.
 
       (d)  Code of Conduct. Licensee and its third-party manufacturers and
distributors will be bound by and will strictly comply with the Code of Conduct,
attached hereto and incorporated herein as Exhibit “A”. Any breach of the Code
of Conduct by Licensee and/or a third party manufacturer or distributor
contracted to Licensee that is not cured to PUL’s reasonable satisfaction within
fourteen (14) business days after PUL’s notice thereof will be considered a
breach of this Agreement by Licensee. Prior to engaging any third party
manufacturer and/or distributor, Licensee will submit to PUL for approval (i)
the name, (ii) address and (iii) reasonable background information actually
known to Licensee, of such proposed third party manufacturer and/or distributor.
For the avoidance of doubt, the Products may be manufactured and/or distributed
only by approved manufacturers and/or distributors.
 
       (e)  Governing Law, Jurisdiction and Service of Process. Any and all
claims arising out of or relating in any way to this Agreement, its validity,
construction and/or effect will be governed by and enforced in accordance with
the internal laws of the United States and the internal laws of the State of New
Jersey governing contracts entered into and to be fully performed in New Jersey
(i.e., without reference to conflicts of laws provisions thereof). Licensee
agrees that any suit, action or proceeding arising out of or relating in any way
to this Agreement or any of the transactions contemplated hereby (including
without limitation, statutory, tort or equitable claims) will be instituted and
prosecuted under the exclusive jurisdiction of any state or federal court
empowered to enforce this Agreement in the State of New Jersey, Essex County. In
any suit, action or proceeding initiated in any state and federal courts of New
Jersey, Licensee irrevocably submits to the jurisdiction and venue of all state
and federal courts of New Jersey and waives any and all objection to such
jurisdiction that Licensee may have under the laws of the State of New Jersey or
the United States and also waives any right to challenge the convenience of New
Jersey as an appropriate forum. In connection with any action or proceeding,
Licensee waives personal service and agrees that service of any pleading,
notice, complaint, etc., may be served by certified or registered mail to
Licensee at Licensee’s address set forth on the signature page of this Agreement
(or such other address as Licensee will have designated by written notice to
PUL), and such service will be deemed effective as if personally served upon
Licensee at Licensee’s principal place of business.
 
 
14

--------------------------------------------------------------------------------

 
 
       (f)       Headings. Headings of paragraphs appearing herein are inserted
for reference and convenience only and do not define or limit the scope or
intent of any provision hereof.
 
       (g)  Execution. This Agreement may be executed in counterparts, and faxed
or e-mailed signatures will be effective with the same force as if they were
originals.
 
       (h)  Entire Agreement. This Agreement contains the entire understanding
among the parties hereto and cannot be modified unless by the parties mutual
written agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
CODE OF CONDUCT FOR MANUFACTURERS AND DISTRIBUTORS
 
At a minimum, PUL requires that all manufacturers and distributors of its
merchandise meet the following standards:
 
Child Labor
Manufacturers will not use child labor. The term “child” refers to a person
younger than 15 years of age (or 14 where local law allows) or, if higher, the
local legal minimum age for employment or the age for completing compulsory
education. Manufacturers employing young persons (under 18 years of age) who do
not fall within the definition of “children” will also comply with any laws and
regulations applicable to such persons.
 
Involuntary Labor
Manufacturers will not use any forced or involuntary labor, whether prison,
bonded, indentured or otherwise.
 
Coercion and Harassment
Manufacturers will treat each employee with dignity and respect, and will not
use corporal punishment, threats of violence or other forms of physical, sexual,
psychological or verbal harassment or abuse.
 
Nondiscrimination
Manufacturers will not discriminate in hiring and employment practices,
including salary, benefits, Advancement, discipline, termination or retirement,
on the basis of race, religion, age, nationality, social or ethnic origin,
sexual orientation, gender, political opinion or disability.
 
Association
Manufacturers will respect the rights of employees to associate, organize and
bargain collectively in a lawful and peaceful manner, without penalty or
interference.
 
Health and Safety
Manufacturers will provide employees with a safe and healthy workplace in
compliance with all applicable laws and regulations ensuring reasonable access
to potable water and sanitary facilities, fire safety, and adequate lighting and
ventilation. Manufacturers will also ensure that the same standards of health
and safety are applied in any housing that they provide for employees.
 
Compensation
Manufacturers will, at a minimum, comply with all applicable wage and hour laws
and regulations, including those relating to minimum wages, overtime, maximum
hours, piece rates and other elements of compensation, and provide legally
mandated benefits. If local laws do not provide for overtime pay, manufacturers
will pay at least regular wages for overtime work. Except in extraordinary
business circumstances, manufacturers will not require employees to work more
than the lesser of (a) 48 hours per week and 12 hours overtime or (b) the limits
on regular and overtime hours allowed by local law or, where local law does not
limit the hours of work, the regular work week in such country plus 12 hours
overtime. In addition, except in extraordinary business circumstances, employees
will be entitled to at least one day off in every seven-day period.
 

 
 
16

--------------------------------------------------------------------------------

 
 
Protection of the Environment
Manufacturers will comply with all applicable environmental laws and
regulations.
 
Other Laws and Industry Standards
Manufacturers will comply with all applicable laws and regulations, including
those pertaining to the manufacture, pricing, sale and distribution of
merchandise. All references to “applicable laws and regulations” in this Code of
Conduct include local and national codes, rules and regulations as well as
applicable treatises and voluntary industry standards. Where local industry
standards are higher than applicable legal requirements, manufacturers will meet
the higher standards.
 
Subcontracting
Manufacturers will not use subcontractors for the manufacture of PUL’s
merchandise or components thereof without PUL’s express written consent, and
only after the subcontractor has entered into a written commitment with PUL to
comply with this Code of Conduct.
 
Monitoring and Compliance
Manufacturers will authorize PUL and its designated agents (including third
parties) to engage in monitoring activities to confirm compliance with this Code
of Conduct, including unannounced on site inspections of manufacturing
facilities and employer-provided housing; reviews of books and records relating
to employment matters; and private interviews with employees. Manufacturers will
maintain on site all documentation that may be needed to demonstrate compliance
with this Code of Conduct.
 
Publication
Manufacturers will take appropriate steps to ensure that the provisions of this
Code of Conduct are communicated to employees, including the prominent posting
of a copy of this Code of Conduct, in the local language and in a place readily
accessible to all employees, at all times.

 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
SIGNATURE LOGO
 
[img1.jpg]
 
 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”

 
UGLYDOLL® CHARACTERS
 
Uglydoll trademarked and copyrighted Classic characters including but not
limited to WageTM, BaboTM, OxTM, Ice-BatTM and associated logos, names, imagery,
concepts, designs, artwork and other associated creative elements included in
the official Uglydoll Style guide owned and controlled by PUL. Picture-related
and/or television-related creations or adaptations are not included under this
contract.
 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT 1

 
APPROVAL OF MANUFACTURER
 
This Agreement, dated as of April 25, 2013 made by and between Pretty Ugly, LLC,
doing business as Pretty Ugly, LLC (“Pretty Ugly”) at * and Boldface Licensing +
Branding at _______________________ (hereinafter “Company”).
 
1.
APPROVAL GRANTED: Reference is made to the Merchandising License Agreement dated
as of _______________  between Pretty Ugly, as Licensor, and
_____________  granting Licensee the right to manufacture: (“See attached list
of licensed articles”). Licensee has advised Pretty Ugly that Licensee desires
to use the services of Company to manufacture the Licensed Articles. Subject to
the terms and conditions herein, Pretty Ugly grants approval for Licensee to
engage Company as the manufacturer of the Licensed Articles.

 
The approval granted under this Agreement shall be on a non-exclusive basis and
be valid only during the term of the Merchandising License Agreement. This
Agreement and the approval granted hereunder may be terminated by Pretty Ugly:
(i) at any time by giving notice of termination in writing to Company, (ii)
automatically without notice upon the expiration or sooner termination of the
Merchandising License Agreement; or (iii) automatically upon breach of any terms
of this Agreement by Company. Termination of this Agreement shall not affect or
prejudice the rights of Pretty Ugly.
 
2.
REPRESENTATIONS, WARRANTIES, AND OBLIGATIONS OF COMPANY:

 
Company hereby represents, warrants, and agrees that:
 
 
(a)
Company shall only manufacture the Licensed Articles as and when directed by
Licensee. Any act of manufacturing, marketing, distributing, or selling of
products bearing the artistic work, design, trade mark, trade name, logo, or
packaging of Pretty Ugly without the direction of the Licensee shall constitute
infringement of the intellectual property rights of Pretty Ugly, in which event
Company shall be liable to Pretty Ugly for all losses and damages suffered by
Pretty Ugly. Pretty Ugly shall have the right to dispose of such unauthorized or
infringing articles or products at its absolute discretion without payment or
compensation to Company;

 



 
(b)
Company shall manufacture the Licensed Articles in accordance with all
requirements imposed by Licensee, including without limitation any requirements
regarding: (i) compliance with all laws, regulations, and governmental rules
applicable to the Licensed Articles and/or their manufacture, and (ii) affixing
notices such as copyright, trademark, patent, or other proprietary notices to
the Licensed Articles as may be designated by Pretty Ugly through its Licensee;

 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
20

--------------------------------------------------------------------------------

 
 
 
(c)
Company shall not sell or distribute any Licensed Articles, including first or
second quality, damaged, or production overruns, to any person or business
entity other than Licensee. Company agrees that they shall be liable to Pretty
Ugly in monetary damages for any unauthorized distribution or sale of such
Licensed Articles, which shall be not less than the total number of Licensed
Articles sold and/or distributed by Company divided by the total number of
Licensed Articles sold and/or shipped by Licensee, multiplied by the Guarantee
as stated in the Merchandise Licensing Agreement.

 
 
(d)
Company shall affix legal lines and other identifying notices provided by
Licensor or its Licensee directly on the surface of the Licensed Articles, on
permanently affixed labeling, and/or packaging, in a legible and durable manner
and before its delivery to Licensee;

 
 
(e)
Company shall acquire no proprietary rights of any kind or nature, including
without limitation copyright, patent, trademark, or other intellectual property
rights, in the Licensed Articles. During the Term and thereafter, Company
acknowledges and agrees not to challenge or claim rights to the exclusive
ownership or validity of any rights of Licensor pertaining to the Licensed
Property; and that all such rights shall vest solely and exclusively with Pretty
Ugly;

 
 
(f)
Company shall manufacture only such quantities of the Licensed Articles as
ordered by Licensee in connection with a verifiable purchase order;

 
 
(g)
Company shall not warehouse any components of, or finished Licensed Articles,
outside a territory that is different from the address given herein by Company;

 
 
(h)
Company shall not use any Artwork supplied to it by Licensee or otherwise owned
or controlled by Licensor in any promotional materials or display the Licensed
Articles to third parties as examples of its work product, including at trade
shows or fairs;

 
 
(i)
Company shall look solely to Licensee for any sums due Company, including sums
due for the manufacture of Licensed Articles;

 
 
(j)
Company shall not delegate the subject matter of this Agreement, nor assign in
whole or in part the rights and obligations of this Agreement, to any third
party. Company may not subcontract production of the Licensed Articles or any
components that contain Artwork of the Licensed Property without the prior
written approval of Licensor, and upon the subcontractor’s execution of an
agreement identical in form to this Agreement;

 
 
(k)
Company shall allow Pretty Ugly’s employees, representatives, or agents to enter
the Company’s factory or other premises to inspect the factory lines, products,
and documents in relation to the Licensed Articles; and to make records, take
photos, take away samples of Licensed Articles, documents, or materials and/or
obtain from Company such information or documents relating to the Licensed
Articles as Pretty Ugly may request. Notice shall be given twenty-four (24)
hours prior to entry, except in emergency cases where no such notice is
required;

 
 
21

--------------------------------------------------------------------------------

 
 
 
(l)
Upon expiration of the Merchandise Licensing Agreement or its earlier
termination, Company shall return to Pretty Ugly or Licensee all Artwork and
Collateral Material supplied by Licensee, at Licensee’s expense, and/or
permanently delete or destroy the aforementioned with a letter certifying the
destruction and accompanying the return of all other Artwork and Collateral
Materials to Pretty Ugly. Company agrees that its failure to cease the
manufacturing of Licensed Articles upon the Merchandise Licensing Agreement’s
expiration or earlier termination will be unauthorized and constitute an
infringement of Pretty Ugly’s intellectual property rights resulting in
irreparable damage to Pretty Ugly. In the event of such failure, since there is
no adequate remedy at law, Pretty Ugly shall be entitled to seek injunctive
relief in addition to any rights or remedies that Pretty Ugly may have in law or
equity. Pretty Ugly’s rights herein shall survive the expiration or earlier
termination of this Agreement.

 
 
(m)
This Agreement shall constitute the entire understanding of the parties with
respect to the subject matter of this Agreement, superseding all prior and
contemporaneous promises, agreements and understandings, whether written or oral
pertaining thereto;

 
 
(n)
Company must adhere to all United States and foreign customs laws, including all
import and export regulations. Company is prohibited from participating, in any
manner, in the “transshipment” of merchandise from one territory to another
territory, whether granted to Licensee or otherwise, in order to evade a
territory’s customs laws;

 
 
(o)
Company shall ensure all Licensed Articles and the manufacturing thereof comply
with all applicable international, national, federal, state, and local laws;
treaties and governmental orders and regulations; including without limitation,
all applicable health, safety, and hazardous materials regulations of the United
States Consumer Product Safety Commission (“CPSC”) and/or any analogous
authorized product and hazardous materials regulatory agency in the country
where the Licensed Articles are manufactured. In countries where no such laws or
regulations exist, the manufacturing of Licensed Articles in such countries
shall take into account regional and United States standards, including those
outlined in the Code of Conduct.

 
Should Licensee or Company become subject to any voluntary or involuntary order
of the CPSC or any other regulatory agency, involving the recall of any of the
Licensed Articles manufactured because of safety, health, or other hazards or
risks to the public, both Licensee and Company shall comply with such recall
order in a timely commercial manner and/or in a manner required under such
order;
 
 
22

--------------------------------------------------------------------------------

 
 
 
(p)
This Agreement will be governed by and construed in accordance with the federal
laws of the United States and the laws of the State of New Jersey applicable to
agreements entered into, and to be performed entirely, within New Jersey without
regard to choice of law provisions, and regardless of the place or places of its
actual execution or performance. Any suit, action or proceeding between or among
any of the parties hereto arising out of or related to this Agreement shall be
brought solely in the United States District Court, Central District of New
Jersey, or the Courts of the State of New Jersey in Middlesex County. Company
hereby submits to the personal jurisdiction thereof and agrees to such court as
the appropriate venue. Pretty Ugly may, however, at its sole discretion,
commence suit in any state or territory where Company maintains its principal
place of business or Licensee’s manufacturing facilities, whether under the
control of Licensee or acting as a third party on behalf of Licensee.

 
Since there may be no adequate remedy at law for Company’s failure to perform
under the terms and conditions of this Agreement, Licensor shall be entitled to
seek injunctive relief to enforce its rights and protect the Licensed Property.
If any legal action or any other proceeding is brought for the enforcement of
this Agreement, or if a dispute arises under this Agreement, the successful or
prevailing party shall be entitled to recover outside attorneys’ fees and other
costs incurred in that action or proceeding, in addition to any other relief to
which it may be entitled. Any party in whose favor a judgment has been entered
shall also be entitled to the recovery of its outside attorneys’ fees and costs
in enforcing such judgment; and
 
 
(q)
Company acknowledges and agrees that it has read and signed Pretty Ugly’s Code
of Conduct for licensees and manufacturers, and will comply with all provisions
therein.

 
By signing in the space provided below, the parties hereto have accepted and
agreed to all the terms and conditions above.
 
Pretty Ugly, LLC.,
 

By:           Title:            Date:     

                 
 
23

--------------------------------------------------------------------------------

 
 
ACCEPTED AND AGREED:


For and on behalf of:
(“                                ”)
 

Manufacturer::           Signature:             Title:               Telephone
Number:               E-mail address:             Contact name:            
Date:     

                 
 
24

--------------------------------------------------------------------------------

 
 
By signing in the space provided below, Licensee represents and warrants that it
has fully informed Company of all provisions of the Merchandise Licensing
Agreement applicable to the manufacturing of the Licensed Articles. In addition,
Licensee acknowledges and agrees that the approval by Pretty Ugly of Company as
a manufacturer in no way relieves Licensee from any of its obligations under the
Merchandise Licensing Agreement.
 
ACCEPTED AND AGREED:


For and on behalf of:
(“_______________________”)
 

Licensee:            Signature:             Title:           Date:     

                 
 
25

--------------------------------------------------------------------------------



                                                               